DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 06/29/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.         The drawings filed on 06/29/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent: 10,297,256; claims 1-20 of U.S. Patent: 10,134,399; claims 1-20 of U.S. Patent: 10,152,969, and claims 1-20 of U.S. Patent: 10,699,711.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.  The present Application ‘234, and patents ‘256, ‘399, ‘969, and ‘711 claim similarly the recording, receiving, selecting, and sending features as presented in exemplary comparison table below. Thus, Claims 1-20 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable by claims 1-21 of U.S. Patent: 10,297,256, claims 1-20 of U.S. Patent: 10,134,399; claims 1-20 of U.S. Patent: 10,152,969, and claims 1-20 of U.S. Patent: 10,699,711 since the mentioned references comprise similar scope when compared to the claim version present in the case of the present Application ‘234. In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.”  
App. 16/915,234
1. A system comprising a first network microphone device (NMD) and a second NMD, the system configured to perform functions comprising: 












detecting, via one or more microphones of the first NMD, first voice data representing a first portion of a voice input; detecting, via one or more microphones of the second NMD, second voice data representing the first portion of the voice input; based on (i) one or more characteristics of the first voice data and (ii) one or more characteristics of the second voice data, selecting the first voice data from among (a) the first voice data and (b) the second voice data; processing, via one or more processors of the first NMD, the selected first voice data to determine a voice command; detecting, via one or more microphones of the first NMD, third voice data representing a second portion of the voice input; detecting, via one or more microphones of the second NMD, fourth voice data representing the second portion of the voice input; based on (i) one or more characteristics of the third voice data and (ii) one or more characteristics of the fourth voice data, selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data; processing, via one or more processors of the second NMD, the selected fourth voice data to determine the voice command; and causing one or more devices to carry out the determined voice command.













2. The system of claim 1, wherein the one or more characteristics of the first voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the second voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the first voice data from among (a) the first voice data and (b) the second voice data comprises determining that the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD are greater than then the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD.
3. The system of claim 1, wherein the one or more characteristics of the third voice data comprise sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the fourth voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data comprises determining that the sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD are less than a threshold level.
4. The system of claim 1, wherein the functions further comprise: sending, via a network interface of the first NMD, instructions to cause the second NMD to start recording the voice input via the one or more microphones of the second NMD.
5. The system of claim 1, wherein selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data comprises: sending, via a network interface of the first NMD, instructions to cause the second NMD to process the second portion of the voice input.
6. The system of claim 1, wherein detecting, via one or more microphones of the first NMD, first voice data representing the first portion of the voice input comprises: detecting a wake word in the first voice data.
7. The system of claim 1, wherein the first NMD is associated with a first room in a household, and wherein the second NMD is associated with a second room in the household.
8. The system of claim 1, wherein a first playback device comprises the first NMD, wherein a second playback device comprises the second NMD, and wherein the first playback device and the second playback device are configured in a bonded zone of a media playback system that comprises the first playback device and the second playback device.
9. The system of claim 1, wherein the first portion of the voice input and the second portion of the voice input at least partially overlap.
10. A method comprising: detecting, via one or more microphones of a first network microphone device (NMD), first voice data representing a first portion of a voice input; detecting, via one or more microphones of a second NMD, second voice data representing the first portion of the voice input; based on (i) one or more characteristics of the first voice data and (ii) one or more characteristics of the second voice data, selecting the first voice data from among (a) the first voice data and (b) the second voice data; processing, via one or more processors of the first NMD, the selected first voice data to determine a voice command; detecting, via one or more microphones of the first NMD, third voice data representing a second portion of the voice input; detecting, via one or more microphones of the second NMD, fourth voice data representing the second portion of the voice input; based on (i) one or more characteristics of the third voice data and (ii) one or more characteristics of the fourth voice data, selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data; processing, via one or more processors of the second NMD, the selected fourth voice data to determine the voice command; and causing one or more devices to carry out the determined voice command.
11. The method of claim 10, wherein the one or more characteristics of the first voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the second voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the first voice data from among (a) the first voice data and (b) the second voice data comprises determining that the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD are greater than then the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD.
12. The method of claim 10, wherein the one or more characteristics of the third voice data comprise sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the fourth voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data comprises determining that the sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD are less than a threshold level.
13. The method of claim 10, further comprising: sending, via a network interface of the first NMD, instructions to cause the second NMD to start recording the voice input via the one or more microphones of the second NMD.
14. The method of claim 10, wherein selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data comprises: sending, via a network interface of the first NMD, instructions to cause the second NMD to process the second portion of the voice input.
15. The method of claim 10, wherein detecting, via one or more microphones of the first NMD, first voice data representing the first portion of the voice input comprises: detecting a wake word in the first voice data.
16. The method of claim 10, wherein a first playback device comprises the first NMD, wherein a second playback device comprises the second NMD, and wherein the first playback device and the second playback device are configured in a bonded zone of a media playback system that comprises the first playback device and the second playback device.
17. The method of claim 10, wherein the first portion of the voice input and the second portion of the voice input at least partially overlap.
18. A tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a system to perform functions comprising: detecting, via one or more microphones of a first network microphone device (NMD), first voice data representing a first portion of a voice input; detecting, via one or more microphones of a second NMD, second voice data representing the first portion of the voice input; based on (i) one or more characteristics of the first voice data and (ii) one or more characteristics of the second voice data, selecting the first voice data from among (a) the first voice data and (b) the second voice data; processing, via one or more processors of the first NMD, the selected first voice data to determine a voice command; detecting, via one or more microphones of the first NMD, third voice data representing a second portion of the voice input; detecting, via one or more microphones of the second NMD, fourth voice data representing the second portion of the voice input; based on (i) one or more characteristics of the third voice data and (ii) one or more characteristics of the fourth voice data, selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data; processing, via one or more processors of the second NMD, the selected fourth voice data to determine the voice command; and causing one or more devices to carry out the determined voice command.
19. The tangible, non-transitory, computer-readable media of claim 18, wherein the one or more characteristics of the first voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the second voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the first voice data from among (a) the first voice data and (b) the second voice data comprises determining that the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the first NMD are greater than then the sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD.
20. The tangible, non-transitory, computer-readable media of claim 18, wherein the one or more characteristics of the third voice data comprise sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD, wherein the one or more characteristics of the fourth voice data comprise sound pressure levels of the first portion of the voice input as detected by the one or more microphones of the second NMD, and wherein selecting the fourth voice data from among (a) the third voice data and (b) the fourth voice data comprises determining that the sound pressure levels of the second portion of the voice input as detected by the one or more microphones of the first NMD are less than a threshold level.

Patent: 10,297,256
1. A system comprising one or more servers of a voice assistant service, wherein the one or more servers are configured to communicate with multiple network microphone devices, wherein the multiple networked microphone devices (NMDs) are communicatively coupled to one another via a local area network, and wherein: each NMD is configured to perform operations comprising:

recording, via a respective microphone array, audio into a buffer of the respective NMD; monitoring the recorded audio for wake-words; and
when a wake-word is detected in the recorded audio, sending, via a respective network interface to a voice assistant service, data representing an audio recording from the buffer of the respective NMD, the audio recording representing a portion of the recorded audio including the detected wake-word as recorded by the respective NMD; and the one or more servers are configured to perform operations comprising:
receiving, via a network interface of the one or more servers, data representing multiple audio recordings of a voice input spoken by a given user, each audio recording recorded by a respective NMD of the multiple NMDs, wherein the voice input comprises the detected wake-word;
based on respective sound pressure levels of the multiple audio recordings of the voice input, (i) selecting a particular NMD of the multiple NMDs and (ii) foregoing selection of other NMDs of the multiple NMDs; and after the selecting, sending, via the network interface to the particular NMD, data representing a playback command that corresponds to a voice command following the wake-word in the voice input represented in the multiple audio recordings, wherein the data representing the playback command causes the particular NMD to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers.

2.    The system of claim 1, wherein the one or more servers are configured to perform operations further comprising:

based on the respective sound pressure levels of the multiple audio recordings of the voice input, sending, via the network interface of the one or more servers to the other NMDs of the multiple NMDs, one or more respective instructions to stop sending the data representing their respective audio recordings of the multiple audio recordings.

3.    The system of claim 1, wherein the one or more servers are configured to perform operations further comprising:
processing a particular audio recording of the multiple audio recordings to determine the playback command that corresponds to the voice command within the voice input, the particular audio recording recorded by the particular NMD, wherein other audio recordings of the multiple audio recordings are not processed.

4.    The system of claim 1, wherein selecting the particular NMD of the multiple NMDs comprises determining that a sound pressure level of a particular audio recording of the multiple audio recordings has a higher sound pressure level than other audio recording of the multiple audio recordings, the particular audio recording recorded by the particular NMD.

5.    The system of claim 1, wherein the multiple networked microphone devices comprise a first NMD and a second NMD, and wherein receiving the data representing multiple audio recordings of the wake-word spoken by the given user comprises:

receiving, via the network interface of the one or more servers, a first data stream representing a first audio recording of the voice input spoken by a given user, the first audio recording stored in a buffer of the first NMD; and

receiving, via the network interface of the one or more servers, a second data stream representing a second audio recording of the voice input spoken by a given user, the second audio recording stored in a buffer of the second NMD.

6.    The system of claim 1, wherein receiving the data representing multiple audio recordings of the voice input spoken by the given user comprises receiving, via the network interface from the multiple NMDs, respective queries to the voice assistant service with the voice input.

7.    The system of claim 1, wherein a first zone of a media playback system includes the particular NMD, and wherein the first zone is configured into a zone group with a second zone that includes one or more additional playback devices, and wherein playing back the audio content according to the playback command comprises playing back the audio content in synchrony with one or more additional playback devices of the second zone.

8.    The system of claim 1, wherein a first zone of a media playback system includes the particular NMD and one or more additional NMDs in a bonded zone configuration in which the particular NMD and the one or more additional NMDs play respective channels of the audio content, and wherein playing back the audio content according to the playback command comprises playing back a first channel of the audio content in synchrony with the one or more additional NMDs playing back respective second channels of the audio content.

9. A method to be performed by one or more servers of a voice assistant service, the method comprising:
receiving, via a network interface of the one or more servers, data representing multiple audio recordings of a voice input spoken by a given user, each audio recording recorded by a respective NMD of multiple networked microphone devices (NMDs) connected via a local area network, wherein the voice input comprises a wake-word detected by the multiple NMDs;

based on respective sound pressure levels of the multiple audio recordings of the voice input, (i) selecting a particular NMD of the multiple NMDs and (ii) foregoing selection of other NMDs of the multiple NMDs; and after the selecting, sending, via the network interface to the particular NMD, data representing a playback command that corresponds to a voice command following the wake-word in the voice input represented in the multiple audio recordings, wherein the data representing the playback command causes the particular NMD to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers.
10.    The method of claim 9, further comprising:

based on the respective sound pressure levels of the multiple audio recordings of the voice input, sending, via the network interface of the one or more servers to the other NMDs of the multiple NMDs, one or more respective instructions to stop sending the data representing their respective audio recordings of the multiple audio recordings.

11.    The method of claim 9, further comprising:

processing a particular audio recording of the multiple audio recordings to determine the playback command that corresponds to the voice command within the voice input, the particular audio recording recorded by the particular NMD, wherein other audio recordings of the multiple audio recordings are not processed.

12.    The method of claim 9, wherein selecting the particular NMD of the multiple NMDs comprises determining that a sound pressure level of a particular audio recording of the multiple audio recordings has a higher sound pressure level than other audio recording of the multiple audio recordings, the particular audio recording recorded by the particular NMD.

13.    The method of claim 9, wherein the multiple networked microphone devices comprise a first NMD and a second NMD, and wherein receiving the data representing multiple audio recordings of the wake-word spoken by the given user comprises:

receiving, via the network interface of the one or more servers, a first data stream representing a first audio recording of the voice input spoken by a given user, the first audio recording stored in a buffer of the first NMD; and

receiving, via the network interface of the one or more servers, a second data stream representing a second audio recording of the voice input spoken by a given user, the second audio recording stored in a buffer of the second NMD.

14. A method to be performed by a system comprising one or more servers of a voice assistant service, wherein the one or more servers are configured to communicate with multiple network microphone devices, wherein the multiple networked microphone devices (NMDs) are communicatively coupled to one another via a local area network, and wherein: each NMD is configured to perform operations comprising:

recording, via a respective microphone array, audio into a buffer of the respective NMD; monitoring the recorded audio for wake-words; and

when a wake-word is detected in the recorded audio, sending, via a respective network interface to a voice assistant service, data representing an audio recording from the buffer of the respective NMD, the audio recording representing a portion of the recorded audio including the detected wake-word as recorded by the respective NMD; and the method comprises:

receiving, via a network interface of the one or more servers, data representing multiple audio recordings of a voice input spoken by a given user, each audio recording recorded by a respective NMD of the multiple NMDs, wherein the voice input comprises the detected wake-word;

based on respective sound pressure levels of the multiple audio recordings of the voice input, (i) selecting a particular NMD of the multiple NMDs and (ii) foregoing selection of other NMDs of the multiple NMDs; and after the selecting, sending, via the network interface to the particular NMD, data representing a playback command that corresponds to a voice command following the wake-word in the voice input represented in the multiple audio recordings, wherein the data representing the playback command causes the particular NMD to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers.

15. The method of claim 14, further comprising based on the respective sound pressure levels of the multiple audio recordings of the voice input, sending, via the network interface of the one or more servers to the other NMDs of the multiple NMDs, one or more respective instructions to stop sending the data representing their respective audio recordings of the multiple audio recordings.

16.    The method of claim 14, further comprising processing a particular audio recording of the multiple audio recordings to determine the playback command that corresponds to the voice command within the voice input, the particular audio recording recorded by the particular NMD, wherein other audio recordings of the multiple audio recordings are not processed.

17.    The method of claim 14, further comprising, wherein selecting the particular NMD of the multiple NMDs comprises determining that a sound pressure level of a particular audio recording of the multiple audio recordings has a higher sound pressure level than other audio recording of the multiple audio recordings, the particular audio recording recorded by the particular NMD.

18.    The method of claim 14, wherein the multiple networked microphone devices comprise a first NMD and a second NMD, and wherein receiving the data representing multiple audio recordings of the wake-word spoken by the given user comprises:

receiving, via the network interface of the one or more servers, a first data stream representing a first audio recording of the voice input spoken by a given user, the first audio recording stored in a buffer of the first NMD; and

receiving, via the network interface of the one or more servers, a second data stream representing a second audio recording of the voice input spoken by a given user, the second audio recording stored in a buffer of the second NMD.

19.    The method of claim 14, wherein receiving the data representing multiple audio recordings of the voice input spoken by the given user comprises receiving, via the network interface from the multiple NMDs, respective queries to the voice assistant service with the voice input.

20.    The method of claim 14, wherein a first zone of a media playback system includes the particular NMD, and wherein the first zone is configured into a zone group with a second zone.

21. The method of claim 14, wherein a first zone of a media playback system includes the particular NMD and one or more additional NMDs in a bonded zone configuration in which the particular NMD and the one or more additional NMDs play respective channels of the audio content, and wherein playing back the audio content according to the playback command comprises playing back a first channel of the audio content in synchrony with the one or more additional NMDs playing back respective second channels of the audio content.
Patent: 10,134,399
1. Tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first networked microphone device (NMD) device to perform a method comprising: 





recording, via a microphone array of the first NMD, audio data indicating a voice command; identifying, based on the recorded audio data, a first characteristic of the voice command, the first characteristic comprising a sound pressure level of the voice command as detected by the microphone array of the first NMD, wherein the first NMD is associated with a first zone of a media playback system, the first zone comprising a first playback device; receiving, via a network interface of the first NMD from one or more second NMDs, contextual information indicating second characteristics of the voice command, the second characteristics comprising respective sound pressure levels of the voice command as detected by respective microphone arrays of the one or more second NMDs, wherein the one or more second NMDs are associated with one or more second zones of the media playback system, each second zone comprising a second playback device; based on the sound pressure level of the voice command as detected by the microphone array of the first NMD being greater than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs, determining that the voice command was uttered in the first zone; in response to determining that the voice command was uttered in the first zone associated with the first NMD, querying, via the network interface, one or more servers of a voice assistant service with the voice command; receiving, via the network interface in response to the query, a playback command corresponding to the voice command; and instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers. 
   
2. A first networked microphone device (NMD), the first NMD comprising: a microphone array; a network interface; one or more processors; and computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first NMD device to perform functions comprising: recording, via the microphone array, audio data indicating a voice command; identifying, based on the recorded audio data, a first characteristic of the voice command, the first characteristic comprising a sound pressure level of the voice command as detected by the microphone array of the first NMD, wherein the first NMD is associated with a first zone of a media playback system, the first zone comprising a first playback device; receiving, via a network interface of the first NMD from one or more second NMDs, contextual information indicating a second characteristic of the voice command, the second characteristics comprising respective sound pressure levels of the voice command as detected by respective microphone arrays of the one or more second NMDs, wherein the one or more second NMDs are associated with one or more second zones of the media playback system, each second zone comprising a second playback device; based on the sound pressure level of the voice command as detected by the microphone array of the first NMD being greater than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs, determining that the voice command was uttered in the first zone; in response to determining that the voice command was uttered in the first zone associated with the first NMD, querying one or more servers of a voice assistant service with the voice command; receiving, via the network interface in response to the query, a playback command corresponding to the voice command; and instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers. 
    

3. A method comprising: recording, via a microphone array of a first networked microphone device (NMD), audio data indicating a voice command; identifying, based on the recorded audio data, a first characteristic of the voice command, the first characteristic comprising a sound pressure level of the voice command as detected by the microphone array of the first NMD, wherein the first NMD is associated with a first zone of a media playback system, the first zone comprising a first playback device; receiving, via a network interface of the first NMD from one or more second NMDs, contextual information indicating a second characteristic of the voice command, the second characteristics comprising respective sound pressure levels of the voice command as detected by respective microphone arrays of the one or more second NMDs, wherein the one or more second NMDs are associated with one or more second zones of the media playback system, each second zone comprising a second playback device; based on the sound pressure level of the voice command as detected by the microphone array of the first NMD being greater than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs, determining that the voice command was uttered in the first zone; in response to determining that the voice command was uttered in the first zone associated with the first NMD, querying, via the network interface, one or more servers of a voice assistant service with the voice command; receiving, via the network interface in response to the query, a playback command corresponding to the voice command; and instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers. 
   
4. The method of claim 3, wherein the first NMD comprises the first playback device. 

5. The method of claim 4, wherein the first zone is configured into a zone group with a second zone, and wherein the method further comprises playing back the audio content according to the playback command in synchrony with one or more playback devices of the second zone. 

6. The method of claim 3, wherein the first NMD is connected to the first playback device via a local area network, and wherein instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers comprises sending, via the network interface, an instruction to play back audio content according to the playback command. 

7. The method of claim 3, wherein the method further comprises: determining that the sound pressure level of the voice command as detected by the microphone array of the first NMD has a higher magnitude than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs. 

8. The method of claim 3, wherein the playback command comprises a command to play back particular audio content in the first zone and a particular second zone, and wherein the method further comprises: instructing a particular second playback device of the particular second zone to play back the audio content according to the playback command in synchrony with playback of the audio content by the first playback device of the first zone. 

9. The tangible, non-transitory, computer-readable media of claim 1, wherein the first NMD comprises the first playback device.

10. The tangible, non-transitory, computer-readable media of claim 9, wherein the first zone is configured into a zone group with a second zone, and wherein the method further comprises playing back the audio content according to the playback command in synchrony with one or more playback devices of the second zone. 

11. The tangible, non-transitory, computer-readable media of claim 1, wherein the first NMD is connected to the first playback device via a local area network, and wherein instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers comprises sending, via the network interface, an instruction to play back audio content according to the playback command.

12. The tangible, non-transitory, computer-readable media of claim 1, wherein the method further comprises: determining that the sound pressure level of the voice command as detected by the microphone array of the first NMD has a higher magnitude than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs. 

13. The tangible, non-transitory, computer-readable media of claim 1, wherein the playback command comprises a command to play back particular audio content in the first zone and a particular second zone, and wherein the method further comprises: instructing a particular second playback device of the particular second zone to play back the audio content according to the playback command in synchrony with playback of the audio content by the first playback device of the first zone. 

14. The tangible, non-transitory, computer-readable media of claim 1, wherein the method further comprises: detecting, within the recorded audio data, a wake-word preceding the voice command; and identifying a portion of the recorded audio data following the wake-word as the voice command. 

15. The first NMD of claim 2, wherein the first NMD comprises the first playback device. 

16. The first NMD of claim 15, wherein the first zone is configured into a zone group with a second zone, and wherein the functions further comprise playing back the audio content according to the playback command in synchrony with one or more playback devices of the second zone. 

17. The first NMD of claim 2, wherein the first NMD is connected to the first playback device via a local area network, and wherein instructing the first playback device to play back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers comprises sending, via the network interface, an instruction to play back audio content according to the playback command.

18. The first NMD of claim 2, wherein the functions further comprise: determining that the sound pressure level of the voice command as detected by the microphone array of the first NMD has a higher magnitude than the sound pressure levels of the voice command as detected by the respective microphone arrays of the one or more second NMDs.

19. The first NMD of claim 2, wherein the playback command comprises a command to play back particular audio content in the first zone and a particular second zone, and wherein the functions further comprise: instructing a particular second playback device of the particular second zone to play back the audio content according to the playback command in synchrony with playback of the audio content by the first playback device of the first zone. 

20. The first NMD of claim 2, wherein the functions further comprise: detecting, within the recorded audio data, a wake-word preceding the voice command; and identifying a portion of the recorded audio data following the wake-word as the voice command. 

Patent: 10,152,969
1. A first networked microphone device (NMD) comprising: one or more amplifiers configured to drive one or more speakers; a microphone array; a network interface; one or more processors; tangible, non-transitory computer-readable media having stored therein instructions executable by the one or more processors to cause the first NMD to perform a method comprising: 


continuously recording, via the microphone array, audio into a buffer; detecting, in the recorded audio, a wake-word; in response to detecting the wake-word, (i) listening, via the microphone array, for a voice command following the wake-word in the recorded audio and (ii) sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via a local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for a pre-defined time period; querying, via the network interface, one or more servers of a particular voice assistant service with the voice command following the detected wake-word within the recorded audio; receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a playback command corresponding to the voice command; and playing back audio content according to the playback command via the one or more amplifiers configured to drive one or more speakers. 

2. The first NMD of claim 1, wherein the voice command includes an indication of a period of time for the first NMD to listen for the voice command, and wherein the method further comprises sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for the period of time indicated by the voice command. 

3. The first NMD of claim 2, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the period of time indicated by the voice command has fully elapsed. 

4. The first NMD of claim 1, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period has fully elapsed. 

5. The first NMD of claim 1, wherein the playback command comprises a command to play back particular audio content in a first zone that includes the first NMD and a second zone that includes a second NMD, and wherein the method further comprises: instructing, via the network interface, the second NMD of the second zone to play back the audio content according to the playback command in synchrony with playback of the audio content by the first NMD of the first zone. 

6. The first NMD of claim 1, wherein a first zone of a media playback system includes the first NMD, and wherein the first zone is configured into a zone group with a second zone that includes one or more playback devices, and wherein playing back the audio content according to the playback command comprises playing back the audio content in synchrony with one or more playback devices of the second zone. 

7. The first NMD of claim 1, wherein a first zone of a media playback system includes the first NMD and a second NMD in a bonded zone configuration in which the first NMD and the second NMD play respective channels of the audio content, and wherein playing back the audio content according to the playback command comprises playing back a first channel of the audio content in synchrony the second NMD playing back a second channel of the audio content. 

8. Tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first networked microphone device (NMD) to perform a method comprising: continuously recording, via a microphone array of the first NMD, audio into a buffer; detecting, in the recorded audio, a wake-word; in response to detecting the wake-word, (i) listening, via a microphone of the first NMD, for a voice command following the wake-word in the recorded audio and (ii) sending, via a network interface, instructions to one or more second NMDs connected via to the first NMD via a local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for a pre-defined time period; querying, via a network interface of the first NMD, one or more servers of a particular voice assistant service with the voice command following the detected wake-word within the recorded audio; receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a playback command corresponding to the voice command; and playing back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers. 

9. The tangible, computer readable media of claim 8, wherein the voice command includes an indication of a period of time for the first NMD to listen for the voice command, and wherein the method further comprises sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for the period of time indicated by the voice command.

10. The tangible, computer readable media of claim 9, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the period of time indicated by the voice command has fully elapsed. 

11. The tangible, computer readable media of claim 8, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period has fully elapsed. 

12. The tangible, computer readable media of claim 8, wherein the playback command comprises a command to play back particular audio content in a first zone that includes the first NMD and a second zone that includes a second NMD, and wherein the method further comprises: instructing, via the network interface, the second NMD of the second zone to play back the audio content according to the playback command in synchrony with playback of the audio content by the first NMD of the first zone. 

13. The tangible, computer readable media of claim 8, wherein a first zone of a media playback system includes the first NMD, and wherein the first zone is configured into a zone group with a second zone that includes one or more playback devices, and wherein playing back the audio content according to the playback command comprises playing back the audio content in synchrony with one or more playback devices of the second zone. 


14. The tangible, computer readable media of claim 8, wherein a first zone of a media playback system includes the first NMD and a second NMD in a bonded zone configuration in which the first NMD and the second NMD play respective channels of the audio content, and wherein playing back the audio content according to the playback command comprises playing back a first channel of the audio content in synchrony the second NMD playing back a second channel of the audio content. 

15. A method comprising: a first networked microphone device (NMD) continuously recording, via a microphone array of the first NMD, audio into a buffer; the first NMD detecting, in the recorded audio, a wake-word; in response to detecting the wake-word, the first NMD (i) listening, via a microphone of the first NMD, for a voice command following the wake-word in the recorded audio and (ii) sending, via a network interface, instructions to one or more second NMDs connected via to the first NMD via a local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for a pre-defined time period; the first NMD querying, via a network interface of the first NMD, one or more servers of a particular voice assistant service with the voice command following the detected wake-word within the recorded audio; the first NMD receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a playback command corresponding to the voice command; and the first NMD playing back audio content according to the playback command via one or more amplifiers configured to drive one or more speakers. 

16. The method of claim 15, wherein the voice command includes an indication of a period of time for the first NMD to listen for the voice command, and wherein the method further comprises sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for the period of time indicated by the voice command. 


17. The method of claim 15, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period indicated by the voice command has fully elapsed. 

18. The method of claim 17, wherein the method further comprises: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command, and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period has fully elapsed. 

19. The method of claim 15, wherein a first zone of a media playback system includes the first NMD, and wherein the first zone is configured into a zone group with a second zone that includes one or more playback devices, and wherein playing back the audio content according to the playback command comprises playing back the audio content in synchrony with one or more playback devices of the second zone. 

20. The method of claim 15, wherein a first zone of a media playback system includes the first NMD and a second NMD in a bonded zone configuration in which the first NMD and the second NMD play respective channels of the audio content, and wherein playing back the audio content according to the playback command comprises playing back a first channel of the audio content in synchrony the second NMD playing back a second channel of the audio content. 

Patent: 10,699,711
1. A first networked microphone device (NMD) comprising: one or more amplifiers configured to drive one or more speakers; a microphone array; a network interface; one or more processors; data storage having stored therein instructions executable by the one or more processors to cause the first NMD to perform functions comprising: 




recording, via the microphone array, audio into a buffer; monitoring the recorded audio in the buffer for wake words; when a wake-word is detected in the recorded audio, querying, via the network interface, one or more servers of a particular voice assistant service with a voice command following the detected wake-word within the recorded audio; receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a voice response corresponding to the voice command; in response to receiving the voice response corresponding to the voice command, sending, via the network interface to one or more second NMDs connected via to the first NMD via a local area network, instructions to cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs; and playing back the voice response via the one or more amplifiers configured to drive one or more speakers.
2. The first NMD of claim 1, wherein the functions further comprise: selecting the first NMD to handle the voice response; and foregoing selection of the one or more second NMDs to handle the voice response.
3. The first NMD of claim 2, wherein the first NMD is in a synchrony group with the one or more second NMDS, and wherein selecting the first NMD to handle the voice response comprises selecting the first NMD handle the voice response based on state information indicating that the first NMD is group coordinator of the synchrony group, wherein the group coordinator is configured to provide, to group members, at least one of (i) synchrony timing information and (ii) synchrony audio information.
4. The first NMD of claim 1, wherein one or more servers of the particular voice assistant service select the first NMD to handle the voice response and forego selection of the one or more second NMDs to handle the voice response.
5. The first NMD of claim 4, wherein the one or more servers of the particular voice assistant service select the first NMD to handle the voice response and forego selection of the one or more second NMDs to handle the voice response based on respective sound pressure levels of the voice command in multiple recording corresponding to respective NMDS of the first NMD and the one or more second NMDs.
6. The first NMD of claim 1, wherein sending instructions to cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs comprising sending instructions that cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for a pre-defined time period.
7. The first NMD of claim 6, wherein the functions further comprise determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command; and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period has fully elapsed.
8. The first NMD of claim 1, wherein the functions further comprise: forming a synchrony group including the first NMD and the one or more second NMDS, wherein playing back the voice response comprises playing back the voice response in synchrony with the one or more second NMDS.
9. A method to be performed by first networked microphone device (NMD), the method comprising: recording, via a microphone array of the first NMD, audio into a buffer; monitoring the recorded audio in the buffer for wake words; when a wake-word is detected in the recorded audio, querying, via a network interface of the first NMD, one or more servers of a particular voice assistant service with a voice command following the detected wake-word within the recorded audio; receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a voice response corresponding to the voice command; in response to receiving the voice response corresponding to the voice command, sending, via the network interface to one or more second NMDs connected via to the first NMD via a local area network, instructions to cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs; and playing back the voice response via one or more amplifiers configured to drive one or more speakers, the first NMD comprising the one or more amplifiers and the one or more speakers.
10. The method of claim 9, further comprising: selecting the first NMD to handle the voice response; and foregoing selection of the one or more second NMDs to handle the voice response.
11. The method of claim 10, wherein the first NMD is in a synchrony group with the one or more second NMDS, and wherein selecting the first NMD to handle the voice response comprises selecting the first NMD handle the voice response based on state information indicating that the first NMD is group coordinator of the synchrony group, wherein the group coordinator is configured to provide, to group members, at least one of (i) synchrony timing information and (ii) synchrony audio information.
12. The method of claim 9, wherein one or more servers of the particular voice assistant service select the first NMD to handle the voice response and forego selection of the one or more second NMDs to handle the voice response.
13. The method of claim 12, wherein the one or more servers of the particular voice assistant service select the first NMD to handle the voice response and forego selection of the one or more second NMDs to handle the voice response based on respective sound pressure levels of the voice command in multiple recording corresponding to respective NMDS of the first NMD and the one or more second NMDs.
14. The method of claim 9, wherein sending instructions to cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs comprising sending instructions that cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs for a pre-defined time period.
15. The method of claim 14, further comprising: determining, based on the recorded audio in the buffer, that the first NMD is no longer receiving the voice command; and based on determining that the first NMD is no longer receiving the voice command, sending, via the network interface, instructions to one or more second NMDs connected via to the first NMD via the local area network, the instructions causing the one or more second NMDs to start recording audio via respective microphone arrays of the one or more second NMDs before the pre-defined time period has fully elapsed.
16. The method of claim 9, further comprising: forming a synchrony group including the first NMD and the one or more second NMDS, wherein playing back the voice response comprises playing back the voice response in synchrony with the one or more second NMDS.
17. A tangible, non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a first networked microphone device (NMD) to perform functions comprising: recording, via a microphone array of the first NMD, audio into a buffer; monitoring the recorded audio in the buffer for wake words; when a wake-word is detected in the recorded audio, querying, via a network interface of the first NMD, one or more servers of a particular voice assistant service with a voice command following the detected wake-word within the recorded audio; receiving, from one or more servers of the particular voice assistant service via the network interface in response to the query, a voice response corresponding to the voice command; in response to receiving the voice response corresponding to the voice command, sending, via the network interface to one or more second NMDs connected via to the first NMD via a local area network, instructions to cause the one or more second NMDs to stop recording audio via respective microphone arrays of the one or more second NMDs; and playing back the voice response via one or more amplifiers configured to drive one or more speakers, the first NMD comprising the one or more amplifiers and the one or more speakers.
18. The tangible, non-transitory, computer-readable medium of claim 17, wherein the functions further comprise: selecting the first NMD to handle the voice response; and foregoing selection of the one or more second NMDs to handle the voice response.
19. The tangible, non-transitory, computer-readable medium of claim 18, wherein the first NMD is in a synchrony group with the one or more second NMDS, and wherein selecting the first NMD to handle the voice response comprises selecting the first NMD handle the voice response based on state information indicating that the first NMD is group coordinator of the synchrony group, wherein the group coordinator is configured to provide, to group members, at least one of (i) synchrony timing information and (ii) synchrony audio information.
20. The tangible, non-transitory, computer-readable medium of claim 17, wherein one or more servers of the particular voice assistant service select the first NMD to handle the voice response and forego selection of the one or more second NMDs to handle the voice response based on respective sound pressure levels of the voice command in multiple recording corresponding to respective NMDS of the first NMD and the one or more second NMDs.






Allowable Subject Matter
6.       Claims 1-20 would be allowable over the prior art of record for at least the same reasons as provided in App. 16/416,752, now U.S. Patent: 10,699,711.

Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soda et al., (S. Soda, M. Nakamura, S. Matsumoto, S. Izumi, H. Kawaguchi and M. Yoshimoto, "Handsfree Voice Interface for Home Network Service Using a Microphone Array Network," 2012 Third International Conference on Networking and Computing, 2012, pp. 195-200) discloses, see e.g., “…voice control is a promising user interface for the home network system (HNS). In our previous interface, a user had to be equipped with an actual microphone device, which imposed a burden on the user…paper presents a hands-free voice interface using a microphone array network. The microphone array network enables voice quality enhancement, as well as sound source localization, by networking multiple microphone arrays. Attaching the arrays to the walls or ceiling, users can input voice operations to the HNS from anywhere in the room, without being aware of the microphone devices. We implement a prototype system with a 16ch microphone array, and evaluate the speech recognition rate and the accuracy of sound source localization in a real home network environment. A hands-free operation service and an automatic speech logging service are implemented.…” (See e.g., Soda et al., Abstract, Fig. 7).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656